DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9, and 14rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “a transverse axis” in line 8 renders the claim indefinite for being unclear since it is not known whether or not this recitation is same as “a transverse axis” as recited in line 2.
Regarding claims 4-5 and 14, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Recitation “the opening…extends an angle of at least …” in claims 4-5 and 14 renders the claim indefinite for being unclear because an angle is defined by a space between two intersecting lines, in this case, it is not known what is an intersecting point of the two intersecting lines extending from each end of the opening.
Regarding claim 9, recitation “when not depending on claim 7” renders the claim for being unclear. Examiner suggests applicant to delete said recitation.
Regarding claim 14, recitation “when not depending on claim 5” renders the claim for being unclear. Examiner suggests applicant to delete said recitation.
Claim 14 renders the claim indefinite for being unclear because it appears that claim 14 recites structure that is drawn to an embodiment as shown in fig. 7, while independent claim 1 recites structure that is drawn to an embodiment as shown in fig. 4, 5, or 6, and claim 1 is not a generic claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as best understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akeda et al (U.S. 2012/0043707).
Akeda et al discloses a suspension system of a vehicle axle (3), comprising a leaf spring (110) having a longitudinal axis and a transverse axis, the suspension system comprising a rear attachment device (130, 140) which is configured to be secured to a vehicle frame (2) and which receives a rear end portion (12) of the leaf spring (110) so as to allow said leaf spring rear end portion (12) to slide longitudinally relative to the rear attachment device (130, 140), characterized in that: the leaf spring rear end portion (12) forms at least part of a loop curved around a  an opening (see fig. 2) located at least at the front of said loop (12); the rear attachment device (130, 140) comprises a fastener (140) extending substantially transversally and received in said loop (12); and the suspension system further comprises retaining means (a bush as disclosed in paragraph 0034) configured to prevent the fastener (141) from getting out of the loop (12) through the opening; wherein the suspension system comprises a single leaf spring (110); wherein the retaining means (a bush) is a piece separate from the leaf spring (110); the retaining means (a bush) is located inside the leaf spring rear end portion; a front attachment device (120) configured to be secured to the vehicle frame (2) and an intermediate attachment device (150), the leaf spring comprising a front end portion in form of loop-shaped (111), which is engaged in said front attachment device (120) and an intermediate portion engaged in said intermediate attachment device (150) for attaching the vehicle axle (3) to the vehicle frame (2)
Regarding claims 4 and 5, as best understood by the examiner, Akeda et al discloses the opening of the leaf spring rear end portion extends over an angle of at least 10° or less than less than 40° (the angle is between 2 intersecting lines that passes through each side of an opening as shown in fig 4 and are intersected at an intersecting point; wherein the intersecting point is located on a line extending from the center of the eye 12 through a middle of the opening).
Claims 1, 3, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finck (U.S. 6,019,384).
Finck discloses a suspension system of a vehicle axle (6), comprising a leaf spring (8) having a longitudinal axis and a transverse axis, the suspension system comprising a rear attachment device (27) which is configured to be secured to a vehicle frame (4) and which receives a rear end portion (11) of the leaf spring (8) so as to allow said leaf spring rear end portion (11) to slide longitudinally relative to the rear attachment device (27), characterized in that: the leaf spring rear end portion (11) forms  around a transverse axis, the loop being longitudinally elongated and having an opening (see fig. 1) located at least at the front of said loop; the rear attachment device (27) comprises a fastener (14) extending substantially transversally and received in said loop; and the suspension system further comprises retaining means (15) configured to prevent the fastener (14) from getting out of the loop through the opening; wherein the retaining means (15) is a piece separate from the leaf spring (8); the retaining means (15) is located outside (a head of the bolt 15 is located outside of the eye 12) the leaf spring rear end portion; further comprises a pad (42b), which is secured on the rear attachment device and which is in contact with the upper face of the leaf spring rear end portion (11).
Claims 1, and 13-14, as best understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (U.S. 5,219,151).
Stewart discloses a suspension system of a vehicle axle (2), comprising a leaf spring (60) having a longitudinal axis and a transverse axis, the suspension system comprising a rear attachment device (115) which is configured to be secured to a vehicle frame (100) and which receives a rear end portion (60B) of the leaf spring (60) so as to allow said leaf spring rear end portion (60B) to slide longitudinally relative to the rear attachment device (115), characterized in that: the leaf spring rear end portion (60B) forms at least part of a loop curved around a transverse axis (see fig. 4), the loop being longitudinally elongated and having an opening (see fig. 4); the rear attachment device (115) comprises a fastener (116) extending substantially transversally and received in said loop; and the suspension system further comprises retaining means (218A,  219B) configured to prevent the fastener (116) from getting out of the loop .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE-1128308 (as cited by applicant) in view of Symons et al (U.S. 4,061,363).
DE-1128308 discloses a suspension system comprising a leaf spring (3) having a longitudinal axis and a transverse axis, the suspension system comprising a rear attachment device (10), and which receives a rear end portion (14) of the leaf spring (3) so as to allow said leaf spring rear end portion (6) to slide longitudinally relative to the rear attachment device (10), characterized in that: the leaf spring rear end portion (6) forms at least part of a loop (see fig. 2) curved around a transverse axis, the loop being longitudinally elongated and having an opening (8) located at least at the front of said loop ; the rear attachment device (10) comprises a fastener (11) extending substantially transversally and received in said loop; and the suspension system further comprises  (5, 9) configured to prevent the fastener (11) from getting out of the loop through the opening (8); wherein the suspension system comprises a single leaf spring (3); wherein the retaining means (5, 9) is a piece separate from the leaf spring (3); the retaining means (a bush) is located inside the leaf spring rear end portion; wherein the retaining means comprises a closure element (5) facing the opening (8) of the leaf spring rear end portion for closing the opening (8), or for partially closing the opening so that a remaining open portion of the opening is too small to allow the fastener to pass through it; wherein the closure element (5) is substantially ring-shaped and located inside the loop (see fig. 2), wherein the closure element (5) is elastically radially inwardly deformable from a rest position in which its radial dimensions are greater than the corresponding inner dimensions of the leaf spring rear end portion (6); the retaining means comprises a blocking element (9) arranged on the fastener (11) and configured to increase a dimension of the fastener to prevent the fastener to pass through the opening of the leaf spring rear end portion; wherein the fastener comprises a pin (a shank of the bolt 11) and in that the blocking element (9) comprises a sleeve arranged around said pin.
DE-1128308 discloses every element of the invention as discussed above except a vehicle axle and a rear attachment device is attached to a vehicle frame.
Symons teaches the invention wherein the suspension system comprises a vehicle axle (26), and a rear attachment device (32) is attached to a vehicle frame (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle suspension of DE-1128308 by using the teaching of Symons in order to provide safety and comfort for vehicle occupant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        January 15, 2021